Citation Nr: 1630373	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  11-07 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been presented to reopen the claim for entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), to include due to sexual trauma, schizoaffective disorder, manic depression, bipolar disorder, panic disorder, mood disorder, anxiety disorder, and dependent personality disorder.  

2. Whether new and material evidence has been presented to reopen the claim for entitlement to service connection for hypertension.  

3. Whether new and material evidence has been presented to reopen the claim for entitlement to compensation under 38 U.S.C. § 1151 for drug reaction to include nausea, confusion, seizures, hallucinations, hives, redness in the pelvic area, shortness of breath, agitation, and anxiety.  

4. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to August 1982. 

These appeals come to the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran initially filed a claim of entitlement to service connection for a personality disorder or acquired psychiatric disorder.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for acquired psychiatric disabilities.  As emphasized in Clemons, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Upon review of the evidence, which shows diagnoses of PTSD, schizoaffective disorder, dependent personality disorder, major depression, panic disorder, bipolar disorder, mood disorder, and anxiety disorder, the Board has re-characterized the issue as shown on the title page.

In April 2016, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking to reopen her service connection claims for an acquired psychiatric disorder, hypertension, and entitlement to compensation under 38 U.S.C. § 1151 for drug reaction to include nausea, confusion, seizures, hallucinations, hives, redness in the pelvic area, shortness of breath, agitation, and anxiety, as well as entitlement to a TDIU.  During her April 2016 Board hearing, the Veteran avers she was getting treatment at Norfolk General, a private hospital.  After the hearing, she submitted records from Norfolk General concerning hospitalization in June/July 2014.  However, she specifically referenced treatment at  Norfolk General the week before the hearing, and there are no 2016 records in her file.  As such, the RO should try to associate these records with the Veteran's claim file.  

Additionally, the record indicates that the Veteran currently receives disability benefits from the Social Security Administration (SSA).  Specifically, documents received by VA in April 2007 reveal that the Veteran had been awarded disability benefits by the SSA effective February 2003.  (See Virtual VA, Share Print Screens, 4/26/07).  However, there was no supporting documentation associated with the SSA's award notice, such as the actual narrative decision and medical records.  It is unclear whether the Veteran received her SSA disability benefits related to the issues on appeal before the Board.  Such records, if they exist, could have a dispositive effect on the Board's decision.  Therefore, VA must make reasonable attempts to obtain relevant records held by a government agency.  38 C.F.R. § 3.159(c)(2).  Therefore, the RO should make reasonable attempts to obtain the SSA records until it determines that the records do not exist or that further efforts to obtain the records would be futile.  38 C.F.R. § 3.159(c)(2).

Although the Veteran testified that the VAMC in Hampton was no longer treating her, records associated with her file after the hearing show that attempts were being made to schedule her for an appointment in August 2016.  Therefore, if additional VA records exist, they should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1. After obtaining an authorization from the Veteran, obtain the following records and associate them with the claims file.  Any negative response must be fully documented.

Records from Norfolk General Hospital in Norfolk, Virginia since July 2014.  

2. Also, attempt to obtain any outstanding records from the Social Security Administration.  Reasonable efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The unavailability of such records must be documented for the record, and the Veteran must be notified of the efforts expended.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2). 

3. After completing the above, check to see there are any VA treatment records from Hampton VAMC or Chesapeake VA Clinic since June 2016.  If so, associate them with the file.  If not, prepare a memo for the file documenting that fact.

4. Then, after any other development deemed necessary is completed, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




